              Case 6:20-cv-01889-MC           Document 1              Filed 11/02/20   Page 1 of 7




JOHN DILORENZO, JR., OSB #802040
johndilorenzo@dwt.com
AARON K. STUCKEY, OSB #954322
aaronstuckey@dwt.com
CHRIS SWIFT, OSB #154291
chrisswift@dwt.com
EVAN CHRISTOPHER, OSB #183214
evanchristopher@dwt.com

DAVIS WRIGHT TREMAINE LLP
1300 SW Fifth Avenue, Suite 2400
Portland, Oregon 97201
Telephone: (503) 241-2300
Facsimile: (503) 778-5299

RONALD G. LONDON, (Pro Hac Vice Applicant)
ronnielondon@dwt.com
DAVIS WRIGHT TREMAINE LLP
1301 K Street, N.W., Suite 500 East
Washington, DC 20005
Telephone: (202) 972-4200
Facsimile: (206) 973-4499

         Attorneys for Plaintiff

                               IN THE UNITED STATES DISTRICT COURT

                                         DISTRICT OF OREGON

                                           EUGENE DIVISION

LINN COUNTY, a political subdivision
of the State of Oregon,
                                                                 Case No. 6:20-cv-01889
                                   PLAINTIFF,
                                                                 COMPLAINT FOR DECLARATORY
         v.                                                      AND INJUNCTIVE RELIEF FOR
                                                                 VIOLATION OF THE FEDERAL
UNITED STATES FOREST SERVICE,                                    FREEDOM OF INFORMATION
an agency of the UNITED STATES                                   ACT, 5 U.S.C. § 552
DEPARTMENT OF AGRICULTURE,

                                   DEFENDANTS.


         Plaintiff Linn County, a political subdivision of the State of Oregon, by its undersigned

attorneys, alleges as follows.


Page 1 – COMPLAINT
4823-4211-3488v.3 0106057-000009             DAVIS WRIGHT TREMAINE LLP
                                              1300 S.W. Fifth Avenue, Suite 2400
                                                 Portland, Oregon 97201-5610
                                           (503) 241-2300 main  (503) 778-5299 fax
              Case 6:20-cv-01889-MC          Document 1              Filed 11/02/20   Page 2 of 7




                                           INTRODUCTION

         1.        Linn County brings this action under the Freedom of Information Act (“FOIA”),

5 U.S.C. § 552, et seq., to enjoin the United States Forest Service (“USFS”), a component of the

United States Department of Agriculture, from continuing to improperly withhold and deny

access to agency records that are responsive to a FOIA request made by Linn County pertaining

to the “Beachie Creek Fire” that ravaged portions of Linn County and other surrounding areas.

         2.        The Beachie Creek Fire, which ultimately involved 197,000 acres comprising

much of the towns of Gates, Mill City, and other nearby locations, started on or about
August 16, 2020, on lands controlled by the United States Forest Service (“USFS”), near

a remote part of the Opal Creek Wilderness that was ignited following a lightning storm, and

which also started a number of other small blazes in the area.

         3.        During its first few days, USFS officials attempted to extinguish the fire, which at

that point was 10 to 20 acres, but could not effectively utilize traditional means because the fire

was burning on the side of a steep, densely forested mountain. Between August 18th and 20th,

USFS deployed a Chinook CH-47 military style “super soaker” helicopter in an effort to

suppress the fire but then, inexplicably, scaled back its efforts on August 21, leaving the fire to

burn. The Beachie Creek Fire thus continued to burn at a relatively small size for days but
became a conflagration in early September as conditions became windy and dry, jumping to 200

acres on September 1, 2020, then growing to 500 acres after that. When a windstorm that had

been predicted for at least one week prior hit Labor Day night, the Beachie Creek Fire

exploded, torching ancient rainforests in the Opal Creek area and roaring down North Santiam

Canyon. The fire destroyed the communities of Mill City and Gates, decimated thousands of

structures and claimed at least five lives. To date, officials have not provided the public any

information about where the original Beachie Creek Fire traveled, the location where it merged

with another fire in the area, or which areas it burned.



Page 2 – COMPLAINT
4823-4211-3488v.3 0106057-000009            DAVIS WRIGHT TREMAINE LLP
                                             1300 S.W. Fifth Avenue, Suite 2400
                                                Portland, Oregon 97201-5610
                                          (503) 241-2300 main  (503) 778-5299 fax
              Case 6:20-cv-01889-MC          Document 1              Filed 11/02/20   Page 3 of 7




                                    JURISDICTION AND VENUE

         4.        This Court has both subject matter jurisdiction over this action and personal

jurisdiction over the parties pursuant to 5 U.S.C. §§ 552(a)(4)(B). This Court also has jurisdiction

over this action pursuant to 28 U.S.C. §§ 1331, 2201(a), and 2202. Venue lies in this district

under 5 U.S.C. § 552(a)(4)(B).

                                                  PARTIES

         5.        Plaintiff Linn County is a political subdivision of the State of Oregon located in
northwestern Oregon.

         6.        Defendant United States Forest Service (“USFS”), a component of Defendant

United States Department of Agriculture, administers the nation’s 154 national forests and 20

national grasslands, managing a total of some 193 million acres of land. Each Defendant is an

“agency” within the meaning of 5 U.S.C. § 552(f).

                        STATUTORY AND REGULATORY BACKGROUND

         7.        The FOIA, 5 U.S.C. § 552, requires agencies of the federal government to release

requested records to those who request them unless one or more specific statutory exemptions

apply.
         8.        An agency must respond to a party making a FOIA request within 20 working

days, notifying that party of at least the agency’s determination of which of the requested records

it will release, which it will withhold and why, and the requester’s right to appeal the

determination to the agency head. 5 U.S.C. § 552(a)(6)(A)(i).

                                                    FACTS

         9.        On September 28, 2020, Linn County filed a FOIA request with the USFS’s

Pacific Northwest (PNW) Regional Office seeking records in its possession or control pertaining

to the Beachie Creek Fire. Specifically, Linn County requested:

                   1. All written plans and guidelines relating to:
Page 3 – COMPLAINT
4823-4211-3488v.3 0106057-000009            DAVIS WRIGHT TREMAINE LLP
                                             1300 S.W. Fifth Avenue, Suite 2400
                                                Portland, Oregon 97201-5610
                                          (503) 241-2300 main  (503) 778-5299 fax
            Case 6:20-cv-01889-MC            Document 1              Filed 11/02/20   Page 4 of 7




                       (a) prescriptive fire or controlled burns for the Opal Creek area,
                       (b) fire planning for the Opal Creek area,
                       (c) Action Plans called for in the relevant Forest Plan relating to fire
                           occurrences,
                       (d) written policies which implement the Action Plans,
                       (e) any policies or directives relating to natural Fires, Management Ignited
                           Fires or Wildfires;
                   2. Contracts and documents relating to arrangements made with outside
                      contractors for firefighting equipment and training in the Pacific Northwest;

                   3. Contracts and documents relating to aerial and ground fire detection activities
                      for the Opal Creek area and the Beachie Creek Fire;

                   4. Records of areal detection flights and primary lookouts for the Opal Creek
                      area from August 1, 2020, through the date records responsive to this request
                      are provided;

                   5. Records related to compliance with the Forest Plan and relevant tables relating
                      to wildfires and prescribed burns for the Beachie Creek Fire;

                   6. Maps and records depicting all former “owl circles” and all locations of other
                      endangered species habitat in the two years immediately preceding the
                      Beachie Creek Fire;

                   7. Records declaring the Beachie Creek Fire a Prescribed natural Fire, a
                      Management Ignited Fire or a Wildfire, and all records discussing or relating
                      to that declaration;

                   8. Records showing budgets and funding secured for suppression efforts for the
                      Beachie Creek Fire;

                   9. Records illustrating the Suppression Response for the Beachie Creek Fire;

                   10. Records illustrating the Control Strategy for the Beachie Creek Fire;

                   11. Records comprising or discussing or describing the Escaped Fire Situation
                       Analysis for the Beachie Creek Fire;

                   12. Records relating to inputs to and outputs derived from the FLAME computer
                       program or any other predictive computer analysis for the Beachie Creek fire
                       for the period commencing on August 1, 2020, through the date records
                       responsive to this request are provided; and

Page 4 – COMPLAINT
4823-4211-3488v.3 0106057-000009            DAVIS WRIGHT TREMAINE LLP
                                             1300 S.W. Fifth Avenue, Suite 2400
                                                Portland, Oregon 97201-5610
                                          (503) 241-2300 main  (503) 778-5299 fax
            Case 6:20-cv-01889-MC           Document 1              Filed 11/02/20   Page 5 of 7




                   13. Records comprising or discussing or describing any communications
                       concerning the Beachie Creek Fire between USFS personnel and independent
                       contractors from August 1, 2020, through the date records responsive to this
                       request are provided.

                   14. All press releases discussing or describing the Beachie Creek Fire.

                   15. All Social media posts discussing or describing the Beachie Creek Fire.

Linn County also requested copies of additional records, unless they are already publicly

available, in which case it requested links to (or other information regarding) where the

documents may be found, specifically:

                   16. All current Forest Service Manuals in effect immediately preceding the
                       Beachie Creek Fire and effective throughout the Fire Event.

                   17. The relevant Forest Plan which pertains to the Opal Creek area.

                   18. The latest version of the applicable Forest Service Mobilization Guide;

                   19. The latest version of the applicable Interagency Guides; and

                   20. The latest version of the applicable Wilderness Fire Management
                       Implementation Plan.

A copy of the FOIA request is attached as Exhibit A to this Complaint.

         10.       On September 29, 2020, a Regional Litigation, FOIA, and Privacy Act Support

Specialist for the Pacific Northwest Region of USFS sent an email confirming receipt of Linn

County’s FOIA request and assigning it a case number. A copy of the confirmation is attached

as Exhibit B to this Complaint.

         11.       The confirmation email also purported that “your request is not perfected at this

time and we will be reaching out to you to discuss clarification once it has been to thoroughly

[sic] review.”

         12.       As of the filing date of this Complaint, no such “outreach” has been forthcoming

from USFS, and USFS has not otherwise responded in any way to Linn County’s FOIA request.


Page 5 – COMPLAINT
4823-4211-3488v.3 0106057-000009           DAVIS WRIGHT TREMAINE LLP
                                            1300 S.W. Fifth Avenue, Suite 2400
                                               Portland, Oregon 97201-5610
                                         (503) 241-2300 main  (503) 778-5299 fax
              Case 6:20-cv-01889-MC          Document 1              Filed 11/02/20   Page 6 of 7




         13.       Linn County has not received any records in response to its FOIA request to

USFS, even though the statutory deadlines specified in 5 U.S.C. § 552 have passed.

         14.       Linn County has exhausted any required administrative remedies with respect to

its request for agency records maintained by the Defendants.

                                   PLAINTIFFS’ CLAIM FOR RELIEF
                                                 COUNT I
                                     (Failure to Produce Documents)

         15.       Plaintiff repeats and re-alleges paragraphs 1- 14.
         16.       Linn County properly asked that USFS produce records within its possession

and/or control that pertain to the Beachie Creek Fire.

         17.       Defendants USFS and the Department of Agriculture either explicitly or

constructively denied Linn County’s requests in full and failed to produce any responsive

documents or data.

         18.       Linn County has a statutory right to the agency records requested of USFS and the

Department of Agriculture, and there is no legal basis for Defendants to withhold the records.

         19.       As a result of the actions complained of herein, Linn County was denied access to

records which it was entitled to receive in violation of the FOIA.

         20.       Linn County therefore is entitled to injunctive and declaratory relief with respect
to the immediate processing and disclosure of the requested records.

         21.       Linn County is also entitled to an award of its costs and reasonable attorney fees

which it has had to incur to prosecute this action.

                                         REQUESTED RELIEF

             WHEREFORE, Plaintiff respectfully requests that this Court:

         A.        Order Defendants USFS and the Department of Agriculture to immediately and

fully process Linn County’s requests and disclose all non-exempt documents immediately to

Plaintiff;

Page 6 – COMPLAINT
4823-4211-3488v.3 0106057-000009            DAVIS WRIGHT TREMAINE LLP
                                             1300 S.W. Fifth Avenue, Suite 2400
                                                Portland, Oregon 97201-5610
                                          (503) 241-2300 main  (503) 778-5299 fax
              Case 6:20-cv-01889-MC          Document 1              Filed 11/02/20   Page 7 of 7




         B.        Issue a declaration that Linn County is entitled to immediate processing and

disclosure of the requested records by the FOIA requests;

         C.        Retain jurisdiction of this action to ensure no agency records are wrongfully

withheld;

         D.        Award Plaintiff its costs and reasonable attorneys’ fees in this action; and

         E.        Grant such other relief as the Court may deem just and proper.

                   Dated: November 2, 2020

                                          Respectfully submitted,

                                          DAVIS WRIGHT TREMAINE LLP


                                          By: ___/s/ John DiLorenzo, Jr.____________________
                                                 John DiLorenzo, Jr. OSB #802040
                                                 Email: johndilorenzo@dwt.com
                                                 Aaron K. Stuckey, OSB #954322
                                                 Email: aaronstuckey@dwt.com
                                                 Chris Swift, OSB #154291
                                                 Email: chrisswift@dwt.com
                                                 Evan Christopher, OSB #183214
                                                 Email: evanchristopher@dwt.com
                                                 1300 SW Fifth Avenue, Suite 2400
                                                 Portland, OR 97201
                                                 Telephone: (503) 241-2300
                                                 Facsimile: (503) 778-5299

                                                     Ronald G. London (pro hac vice applicant)
                                                     Email: ronnielondon@dwt.com
                                                     1301 K Street NW, Suite 500 East
                                                     Washington, DC 20005
                                                     Telephone: (202) 973-4200
                                                     Facsimile: (202) 973-4299

                                                     Counsel for Plaintiff
                                                     LINN COUNTY, OREGON



Page 7 – COMPLAINT
4823-4211-3488v.3 0106057-000009            DAVIS WRIGHT TREMAINE LLP
                                             1300 S.W. Fifth Avenue, Suite 2400
                                                Portland, Oregon 97201-5610
                                          (503) 241-2300 main  (503) 778-5299 fax
